50 U.S. 372 (1850)
9 How. 372
ROBERT M. HARRISON, UNITED STATES CONSUL, PLAINTIFF,
v.
GEORGE C. VOSE.
Supreme Court of United States.

*374 The cause was argued by Mr. Johnson (Attorney-General), for the plaintiff, no counsel appearing for the defendant.
*377 Mr. Justice WOODBURY delivered the opinion of the court.
The question in this case, on which the judges below have *378 presented a difference in opinion, is one of commercial importance, and of no little difficulty.
The provisions in the act of Congress of February 28, 1803, under which the penalty is claimed by the plaintiff from the defendant, declare, "that it shall be the duty of every master or commander of a ship or vessel belonging to citizens of the United States," "on his arrival at a foreign port, to deposit his register, sea-letter, and Mediterranean passport with the consul, vice-consul, commercial agent, or vice commercial agent, if any there be at such port." 2 Statutes at Large, 203, § 2.
The law then adds, "that in case of refusal or neglect of the said master or commander to deposit the said papers as aforesaid, he shall forfeit and pay $500." There is no clew in this act itself to the meaning of the word arrival, or to the object and design of the act, so as to judge whether it has or has not in this instance been violated, except another provision in the close of the same section, that the consul shall, "on such master or commander producing to him a clearance from the proper officer of the port where his ship or vessel may be, deliver to the said master or commander all of his said papers, provided such master or commander shall have complied with the provisions contained in this act and those of the act to which this is a supplement."
Of course, we must in this, as in all cases, begin the inquiry with the presumption that the defendant is innocent, and that the burden of proof to make out the guilt devolves on the plaintiff. In the construction of a penal statute, it is well settled, also, that all reasonable doubts concerning its meaning ought to operate in favor of the respondent. In the United States v. Shackford, 5 Mason, 445, Justice Story says, "It would be highly inconvenient, not to say unjust, to make every doubtful phrase a drag-net for penalties." (p. 450.)
This principle of construction does not make an exception in the act not made by Congress, as is sometimes objected, but it recognizes a limitation allowed or required by the act itself, in order to give to it what it must reasonably be supposed the legislature designed, a natural and obvious intent. Thus, no law of Congress could ever be properly construed as an intention to punish involuntary acts, such as what is done by force of a storm or an enemy.
It is settled, too, that, where penalties are to be recovered, greater fulness of evidence is necessary to make out such a case as the law contemplates. United States v. Wilson, 1 Baldwin, C.C. 101; Greenleaf on Ev., § 65. The proof must, then, bring a transaction within the spirit as well as letter of the law, and must usually show a plain breach of both.
*379 In The Enterprise, 1 Paine, C.C. 32, it is said, that one shall not incur a penalty in cases of doubt, and courts should not extend a construction beyond what is clear in such cases. See further on this, Taber's case, 1 Story, 6; and 1 Story, 255 and 256; and Sloop Elizabeth, 1 Paine, C.C. 11.
Taking this rule of construction with us, the inquiry is, whether the words "arrival at a foreign port," as used in the first portion of the second section, and on which arrival the master is to deposit his papers, mean any touching at a foreign port for any time, however short, or for any purpose or reason whatever, or only an arrival to transact commercial business, followed in due time by an entry of the vessel.
Sometimes the arrival of a vessel refers, undoubtedly, to her coming into a port from any cause, or for any purpose, and for any period. It is admitted that this may be the literal and general meaning of the term with lexicographers, but in several cases it is used to denote a coming in for certain special objects of business, and to be followed by remaining there so long as to render an entry of the vessel proper, and a deposit of her papers with a consul prudent and useful.
Thus it is, as to an arrival of a vessel, when she enters a port or harbour in order to close an outward or inward voyage. It is usually a coming to the place of the vessel's destination for her business, and waiting to transact it. It is with a view to stop over twenty-four or forty-eight hours, so as to be obliged by express law or general usage to enter the vessel and cargo, or to sell, or deliver, or purchase a cargo. It is under such circumstances as seem likely to need a consul's advice or assistance, and as give time to come properly under his supervision and jurisdiction.
Which of these ideas was meant by the legislature to be attached to the word "arrival," in this law, is the chief question to be ascertained. If it was the latter meaning, namely, an arrival for business, and to remain long enough to make an entry and clearance proper, then the respondent does not appear to have violated the spirit of the act of Congress, though in other senses of the word his vessel had arrived temporarily at the port of Kingston.
On examination, the words arrive and arrival, when used in respect to matters of this kind in acts of Congress, will, in several instances, appear to be used in the last sense, as applicable only to an arrival to enter and clear for business. Thus, in the thirteenth section of the act of December 31, 1792, the requirement that a temporary register of a vessel, instead of one lost, shall be delivered up "within ten days after her first arrival *380 within the district to which she belongs," means, not touching or inquiring only, but arriving to enter and transact business. (Ware, 281.)
So in the thirty-first section of the Collection Act, custom-house officers may board a vessel within four leagues of the coast and put seals on boxes, &c., "and if, upon her arrival at the port of her entry," they are found broken, &c., a penalty is incurred. (1 Stat. at Large, 165.) This manifestly means an arrival to enter for business.
It is well known, that such has always been the practical construction of the act of Congress of 1803, by the mercantile and navigating community, and hence, for a quarter of a century after its passage, no case of a prosecution for violating it appears in the books. Indeed, it has been judicially settled in 5 Mason, 446, before cited, that the word arrival, as used in that case, which was very analogous, means an arrival for such a business purpose. There the third section of the act of 1793, ch. 52, provided that a temporary register should, "within ten days after the arrival of such ship or vessel within the district to which she belongs, be delivered to the collector of said district, and be by him cancelled."
The vessel in that case belonged to Eastport, and was destined to New York, with a cargo from New Brunswick, and after sailing arrived and stopped two hours in the District of Passamaquoddy, including Eastport, for a tide, and put ashore some passengers and took in others, and then departed for New York, her place of final destination; but she did not enter or clear, and was held not to come within the above penal provision.
Beside these analogies, showing the restricted meaning attached to the word arrival in several laws connected with navigation, the latter clause of this very act of 1803 contains a provision on this subject, which indicates clearly the design that the arrival must be one so long, and with such a purpose, as to require an entry of the vessel.
In construing all statutes, the whole of them must be scrutinized in order to decide on the meaning of particular parts. 11 Mod. 161; Stowell v. Zouch, Plowden, 365; 8 Mod. 8; Bac. Abr., Statute, I. 2; Co. Lit. 381, a. This eviscerates the true meaning from the law itself,  ex visceribus actus.
In the other portion of this section, after the provision that the papers be delivered to the consul on the arrival of the vessel, he is required to return them only "on such master or commander producing to him a clearance from the proper officer of the port where his ship or vessel may be." Yet such a *381 clearance cannot be produced unless the vessel has first entered at the custom-house. Hence the conclusion seems irresistible, that it was not designed to require the master to deliver his papers to the consul, unless arriving with a view to enter his vessel for the transaction of business, and stopping so long as to render such an entry proper for security of the revenue and the supervision of the consul over her business and crew.
The acts of Congress do not make such entry imperative, in most cases, till after twenty-four hours, and in some, not till forty-eight hours (1 Stat. at Large, 158, § 16). The rule as to this abroad is probably similar; and as this vessel stopped for a less time, and did no business there, she does not appear to have been required by the local authorities to enter, nor did the master enter her of his own accord. Consequently, no clearance could be presented to the consul to obtain his papers, if they had been delivered, and therefore it does not seem to have been a case contemplated for such a delivery.
Again, a vessel is not considered to arrive, so as to be regarded as importing her cargo, unless she arrives within a port and with an intent to enter the cargo. United States v. Lyman, 1 Mason, C.C. 482. It is not enough to come within the limits of the district. United States v. Vowell, 5 Cranch, 372.
So the acts of Congress expressly provide, that she need not enter at a port where she arrives, if she desires to go farther to an interior port. Act of 4th August, 1790, § 15 (1 Stat. at Large, 158).
Nor does the master appear in this case to have forborne to enter and afterwards obtain a clearance from any fraud or evasion. He did not stop the usual time to require an entry, he needed no entry as he found that he had no business to transact there, he wanted no aid or advice of the consul, nor did his crew, so far as the evidence goes, and he might well, under such circumstances, proceed farther to his finally destined port, without incurring the expenses of an entry and clearance, and the payment of tonnage duties, merely to enable him to deliver his papers to the consul, and immediately receive them back again.
The proviso of the act seems to indicate that the papers are delivered to the consul chiefly as security for two purposes; viz. the payment of extra wages to seamen discharged, and the taking on board destitute seamen when bound home; and hence, if the master does not perform what is thus required, he is not entitled to his papers again, even after an entry and clearance. But as no seamen were discharged here, and as this vessel was not bound homeward, there was no public duty *382 or policy of this kind to be attained, by showing her papers to the consul. Nor does it appear that the crew had any grievances to lay before him, which were thus delayed. Indeed, the vessel sailed only a few miles farther, to a neighbouring port, and entered there, where every consular protection and redress were equally open and could equally subserve any public end of this kind in view in enacting the law now under consideration. And while we feel a strong disposition to shield seamen from oppression, and will go for that purpose, in proper cases, to any extent justifiable by law, we must take care that what is intended as a shield to one class shall not be perverted, without justification, into a weapon to vex and burden another class alike meritorious.
It is conceded that a consul is the chief representative and agent of his country in most foreign ports, and as such is to be resorted to by his countrymen. But when a vessel has arrived so as to be required to deposit her papers with him, it would seem to be reasonable that she must intend to stay long enough to need or allow the exercise of some of his functions. Those functions are principally to watch over our trade,  actual exports and imports; to exercise jurisdiction in some respects over American vessels and seamen abroad; sometimes of a judicial character (3 Taunt. 162), when they stop and come ashore, or to transmit information home in relation to them.
To be sure, he has a few other duties to perform. But most of them are disconnected with this subject;  as, to take care of American property, either wrecked or belonging to deceased persons; to exercise at times even diplomatic functions; to aid his countrymen in scientific researches; to transmit periodical advices on every thing beneficial to trade or the arts, and, in all emergencies among strangers, to act as the friend and agent of commercial visitors from his own country. Vattel, Law of Nations, Consuls; Warden's Consular Establishments; 2 Elliot's Am. Dip. Code, 454; 7 Peters, 276; Bee's Adm. 209; 1 Statutes at Large, 254, and note; 10 Wheat. 66; 1 Mason, 14; 1 McCulloch's Dict., Consul, 465-467; 2 Beawes's Lex Mercatoria, 42.
The first class of duties may have furnished some reasons for requiring that the papers of vessels be lodged with the consul after an arrival to stay and transact business, and that they remain with the consul till the vessel's clearance. All of that class look to an arrival for purposes of business,  to an entry and clearance, and to a stay there so long as to require some of the acts connected with it, and to need or permit the interference of the agent of their country in some of his appropriate *383 functions, and especially to enable him to report understandingly that her trade, or her imports and exports, are on American account, and are of a certain value and character.
Again, if a vessel on touching at a port for advices merely, or to ascertain the state of the market, and sailing again forthwith on obtaining them, or on being driven in by an adverse wind and sailing again when it changes, were considered as obliged to send her boat on shore and report to the consul, with her papers, often with unnecessary delay, and always with no object except mere information of her existence at a particular date, the law would be very burdensome without any adequate equivalent. More especially is this the case when this general information can be got and communicated without depositing the papers. If they must be left, they must frequently be lodged, and be forthwith taken back, and a clearance be obtained, though no entry had been made for business nor wished to be made.
Again, if this must be done whenever a vessel merely touches for a few hours on the outskirts of a port, where the city is ten, thirty, or one hundred miles up a river or bay at which the consul resides,  which is frequently the case,  the provision would be oppressive in the extreme. It might by needless delays defeat the whole benefits of the voyage, and sometimes lead to a loss of the insurance by those delays, or by deviations. It would cause much unnecessary expense in fees and tonnage duties and port charges, which Congress could never have meant to impose, when no business was to be transacted. It would embarrass and clog, rather than aid, commerce, which last is peculiarly the design and policy of legislation by the general government on this vital subject.
In some acts of Congress, it is expressly recognized as an excuse from a penalty in respect to a matter like this, if the vessel desires to go farther, to an interior port, or is driven about by stress of weather, by chase of an enemy, or any "other necessity," not saying whether voluntary or involuntary. (1 Stat. at Large, 158, 160, 167.)
And it would seem reasonable, not only to construe these penal acts as not designed for such cases, but to regard them as not meant for a touching merely to seek or give information, or to obtain a slight repair, or needed supplies, if it can be done, and the vessel can depart, before law or usage requires an entry.
If any doubt remains, that the arrival spoken of in this act was one to require an entry and clearance in connection with the delivery of the papers to the consul, it should be removed *384 by the provisions in the act of March 3d, 1817, made in pari materia (3 Statutes at Large, 362). Information thus obtained from similar sources is entitled to much weight. 1 Burrows, 447; Doug. 276; 15 Johns. 380. This statute enacts, that foreign vessels, arriving from countries where our consuls are allowed to have charge of the papers of an American vessel in port, must deposit with their consuls here their papers, within forty-eight hours after their entry; and that they be returned, when the master "produces to him (the consul) a clearance in due form from the collector of the port," &c.
Had Congress in this act, or in that under consideration in the present action, meant that the papers should be delivered to the consul when no entry of the vessel was contemplated, why was not the provision made to deliver them before entry instead of afterwards, and to return them when she was ready to sail; and not on producing a clearance?
Our view, then, is, that the term arrival, as used in this act, must be construed according to the subject-matter,  to the object of the provision and the expressions in other sections of this act and in other like acts; and that, according to all these, a vessel putting into a foreign port to get information, and getting it without going at all to the upper harbour or wharfs, and not entering, or repairing, or breaking bulk, or discharging seamen, or being bound homewards so as to take seamen, or needing the aid of a consul in any respect, but leaving the port in a few hours, not doing any of these, nor being required to, and duly entering and delivering her cargo at a neighbouring port where it had been sold, and there depositing her papers with the vice-consul, cannot be said to have arrived at the first port, so as to come within the spirit of the penal provision, as to depositing her papers with the consul. So far as regards precedents on this matter, the actual decisions of one court and the opinions of two Attorneys-General are in favor of our conclusion; (see the case of Toler v. White, in Ware, D.C. 275;) while the decision in Parsons v. Hunter, 2 Sumner, 419, is not against it, though the reasoning is, and seems to unsettle the question.
See, also, the opinions of the law officers of the government at different periods, June 11th, 1845, and September 26th, 1849, coinciding that the arrival meant here must have been one followed by an entry and clearance. Their opinions, likewise, have without doubt been adopted by the government, and our consuls instructed to conform to them, and this furnishes an additional consideration for not disturbing what is in operation *385 under them; and especially when a change would be merely to extend a severe penalty to a case doubtful in construction and characterized by good intentions.
The utmost which can be said is, that the master might have intended to enter his vessel at Kingston, if he found that the cargo had been sold there, but ascertaining it was not, he left at once in less than twenty-four hours, by the first fair wind, and before entering or being required to enter. The master, therefore, seems to have acted throughout in good faith, and with no intent to break the law in not depositing his papers at the first port; and it is so doubtful whether he has incurred a penalty, that we think a certificate must be given in his favor. Plowden, 20.
It is gratifying, in respect to this conclusion, that, if it be different from the design of Congress in this act, another can at once be passed, requiring expressly in every case, and at whatever delay and expense, that a deposit shall be made of papers with consuls by masters, on touching any part of a port, and for whatever purpose or cause, and for however short a period.

Order.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the District of Maine, and on the point or question on which the judges of the said Circuit Court were opposed in opinion, and which was certified to this court for its opinion, agreeably to the act of Congress in such case made and provided, and was argued by counsel. On consideration whereof, it is the opinion of this court, that, on the testimony in this case, it was not the duty of the defendant, who was master or commander of the ship or vessel called the Openango, on his arrival at Kingston, in the island of Jamaica, to deposit his register, sea-letter, and Mediterranean passport with the United States Consul at said port. Whereupon, it is now here ordered and adjudged by this court, that it be so certified to the said Circuit Court.